Noah Bishop, Oregon Bar No. 092871
Special Counsel to Plaintiff
Law Offices of Alexzander C. J. Adams, P.C.
14705 SW Millikan Way
Beaverton, OR 97006
noah@acjalaw.com
Fax: 888-588-5410
Office: 503-278-5400




                         UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF OREGON


In re:                                )        Case No.: 18-33190-dwh7
                                      )
Lizbeth Mary Hansen,                  )
                                      )
                                      )
       Debtor(s)                      )
_____________________________________ )
                                      )
Lizbeth Mary Hansen,                  )        Adv. Proc No:
                                      )
                                      )        COMPLAINT
      Plaintiff,                      )        11 U.S.C. § 1301, § 362, §105(a)
                                      )
                 v.                   )
                                      )
Comcast Corporation,                  )
                                      )
                                      )
      Defendant,                      )
                                      )
_____________________________________ )
                                      )

                                              1.

                              LBR 7007-1 CERTIFICATION



                                                                  LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
Page 1 of 6 – COMPLAINT FOR VIOLATION OF 11 U.S.C. §§ 362 &                          14705 SW Millikan Way
                                                                                        Beaverton, OR 97006
              105 IN BANKRUPTCY CASE NO. 18-33190-dwh7                                   Noah@acjalaw.com
                                                                                        Fax: 888-588-5410
                       Case 18-03116-dwh       Doc 1   Filed   11/14/18                Office: 503-278-5400
           Prior to filing this complaint, Comcast Corporation (Defendant) was notified by the
Bankruptcy Court of Oregon that Lizbeth Mary Hansen (Plaintiff) had filed a Chapter 7
Bankruptcy. (See Doc. 111.) Defendant acknowledged to Plaintiff that it knew about the
bankruptcy, yet continued to collect its prepetition debt from Plaintiff. This leaves Plaintiff no
choice but to file this Complaint.


                                                           2.
                                                  JURISDICTION
           This Court has jurisdiction under 28 U.S.C. § 1334 because the automatic stay arises under
Title 11.


                                                           3.
           Plaintiff filed a chapter 7 bankruptcy, case no. 18-33190-dwh7, in the District of Oregon on
September 12, 2018. See Doc. 1.


                                                           4.
           Defendant is a Foreign Business Corporation based in Oregon.


                                                           5.
           Venue is proper because Defendant attempted to collect prepetition debt from Plaintiff
while she was under the protection of the Oregon Bankruptcy Court’s automatic stay.


                                                           6.
                                              NATURE OF CLAIM
           Plaintiff’s automatic stay claim is a core proceeding under 28 U.S.C. § 157(b)(2) (see In re
Gruntz, 202 F.3d 1074, 1081 (9th Cir. 2000); In re Goodman, 991 F.2d 613, 617 (9th Cir. 1993))
and Plaintiff consents to entry of final orders and judgments by the Oregon Bankruptcy Court.


                                                           7.
                                          FACTUAL ALLEGATIONS



1
    All references to “Doc.” are to the docket in District of Oregon bankruptcy case number 18-33190-dwh7.



                                                                                  LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
Page 2 of 6 – COMPLAINT FOR VIOLATION OF 11 U.S.C. §§ 362 &                                          14705 SW Millikan Way
                                                                                                        Beaverton, OR 97006
              105 IN BANKRUPTCY CASE NO. 18-33190-dwh7                                                   Noah@acjalaw.com
                                                                                                        Fax: 888-588-5410
                               Case 18-03116-dwh            Doc 1      Filed   11/14/18                Office: 503-278-5400
       This complaint’s allegations are based on personal knowledge as to Defendant’s conduct
and made on information and belief as to the acts of others.


                                                  8.
       Plaintiff incurred a prepetition debt to Defendant for credit she was ultimately unable to
repay. Plaintiff’s debt to Defendant was a contributing reason to her choosing to file for
bankruptcy protection. Plaintiff believed that the automatic stay would allow her to move on from
Defendant and protect her from unwanted harassment while she tried for a fresh start.


                                                  9.
       On September 14, 2018 at 1:39 AM the United States Bankruptcy Court’s Noticing Center
emailed notice of Plaintiff’s bankruptcy filing, and the attendant automatic stay, to Defendant via
EDI at WST_Bankruptcy@cable.comcast.com. See Doc 9. This is Defendant’s chosen method of
bankruptcy notification delivery and insures that it gets prompt notice. After filing bankruptcy,
Plaintiff verbally informed Defendant of her bankruptcy. Defendant was on notice of Plaintiff’s
bankruptcy, and the attendant automatic stay, as it repeatedly attempted to collect prepetition debt
from Plaintiff.


                                                 10.
       On September 21, 2018 Plaintiff verbally informed Defendant that she had filed
bankruptcy. Defendant was now on notice twice, once from the Bankruptcy Court and this verbal
notice, that Plaintiff had filed bankruptcy. Defendant is a sophisticated company with many
customer accounts having been involved in bankruptcy. It knew how to handle an account that had
been included in bankruptcy.


                                                 11.
       On September 26, 2018 Plaintiff returned all of her equipment to Defendant and told it again
about the bankruptcy. Defendant had no reason, or excuse, to contact Plaintiff.


                                                 12.
       On September 28, 2018 Plaintiff received an additional two collection calls from Defendant.
Each call was an attempt to collect prepetition debt. On October 1, 2018 she received yet another
collection call from Defendant. Informing Defendant did not seem to make any difference as the

                                                                          LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
Page 3 of 6 – COMPLAINT FOR VIOLATION OF 11 U.S.C. §§ 362 &                                  14705 SW Millikan Way
                                                                                                Beaverton, OR 97006
              105 IN BANKRUPTCY CASE NO. 18-33190-dwh7                                           Noah@acjalaw.com
                                                                                                Fax: 888-588-5410
                         Case 18-03116-dwh         Doc 1       Filed   11/14/18                Office: 503-278-5400
collection calls continued. Plaintiff has received many collection calls from defendant since she
filed her bankruptcy.


                                                  13.
       Defendant’s attempts to collect prepetition debt from Plaintiff, in violation of the automatic
stay, have caused her to question the effectiveness of her bankruptcy. This issue has taken time
and money to address as well as created a stress in Plaintiff’s home. This action has impacted
Debtor’s ability to build towards her fresh start. Plaintiff is emotionally and physically upset to
have been harassed in this manner despite choosing to file bankruptcy. There is nothing else
Plaintiff can do to stop Defendant. Defendant’s actions are willful, knowing, wanton, and
malicious.


                                                  14.
                              LEGAL POINTS AND AUTHORITIES


       Legal Standard for Contempt:


       To obtain an order of contempt for violation of an order for relief, a debtor must prove that
a party had knowledge of the order and intended the conduct that violated the order. See, e.g.,
ZiLOG, Inc. v. Corning, 450 F.3d 996, 1007 (9th Cir. 2006). To recover sanctions against a
creditor for contempt, a debtor must establish the violation with clear and convincing evidence.
Renwick v. Bennett, 298 F.3d 1059, 1069 (9th Cir. 2002). A contempt proceeding in bankruptcy
court is properly brought by motion. Barrientos v. Wells Fargo Bank, 633 F.3d 1186, 1191 (9th
Cir. 2011); Fed. R. Bankr. P. 9020.


                                                  15.
                                        CAUSE OF ACTION
                                           11 U.S.C. § 362


       Plaintiff incorporates the allegations above by reference.
///
///
///

                                                                        LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
Page 4 of 6 – COMPLAINT FOR VIOLATION OF 11 U.S.C. §§ 362 &                                14705 SW Millikan Way
                                                                                              Beaverton, OR 97006
              105 IN BANKRUPTCY CASE NO. 18-33190-dwh7                                         Noah@acjalaw.com
                                                                                              Fax: 888-588-5410
                         Case 18-03116-dwh         Doc 1     Filed   11/14/18                Office: 503-278-5400
                                                  16.
        11 U.S.C. § 362(a) imposed an affirmative duty on Defendant to promptly terminate its
collection efforts against Plaintiff upon learning that she filed bankruptcy. Eskanos & Adler, P.C. v.
Leetien, 309 F.3d 1210, 1215 (9th Cir. 2002). Defendant’s continued collection of pre-petition
debt from Plaintiff despite actual notice of Plaintiff’s bankruptcy violated that duty. Defendant’s
collection of prepetition debt from Plaintiff has adversely impacted her ability to work towards a
fresh start. Defendant’s violation of 11 U.S.C. § 362(a) as alleged above was “willful” as that term
is defined in the Ninth Circuit because its acts were intentional, it had prior actual knowledge of the
automatic stay, its conduct was unreasonable, and any alleged mistake of law was not a defense.


                                                  17.
        To find a party in contempt, the moving party must show that (1) the party knew of the
order being violated “and (2) the party's actions that violated the stay were intentional." In re H
Granados Commc’ns, Inc., 503 B.R. 726, 733 (B.A.P. 9th Cir. 2013). Defendant’s violation of 11
U.S.C. § 362 as alleged above was “willful” as that term is defined in the Ninth Circuit because its
acts were intentional, it had prior actual knowledge of the automatic stay, its conduct was
unreasonable, and any alleged mistake of law was not a defense.


                                                  18.
        Under 11 U.S.C. § 362(k), Plaintiff is entitled to compensation for actual damages,
proportional punitive damages, and reasonable fees and costs from Defendant in amounts to be
decided by the Court.


                                      PRAYER FOR RELIEF
        After a stipulation or determination that Defendant willfully violated the automatic stay,
Plaintiff seeks relief as follows:


    A. Money Judgment in favor of Plaintiff against Comcast Corporation for actual damages,
        sanctions, and punitive damages, and in favor of the law firm of The Law Office of
        Alexzander C.J. Adams for reasonable fees and costs incurred prosecuting this adversary
        proceeding.




                                                                        LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
Page 5 of 6 – COMPLAINT FOR VIOLATION OF 11 U.S.C. §§ 362 &                                14705 SW Millikan Way
                                                                                              Beaverton, OR 97006
              105 IN BANKRUPTCY CASE NO. 18-33190-dwh7                                         Noah@acjalaw.com
                                                                                              Fax: 888-588-5410
                          Case 18-03116-dwh         Doc 1    Filed   11/14/18                Office: 503-278-5400
   B. Plaintiff also seeks any equitable relief this Court may determine is fair. She may amend
       her complaint to include additional claims as new information is learned through discovery.


       Plaintiff reserves the right to bring non-bankruptcy claims related to the behavior Comcast
Corporation in separate non-bankruptcy legal actions.




                                    NOVEMBER 8, 2018
                                    LAW OFFICES OF ALEXZANDER C. J. ADAMS, P.C.

                                    By: /s/ Noah Bishop on behalf of Alexzander C. J. Adams,

                                    Noah Bishop OSB No. 092871
                                    Noah@ACJALaw.com
                                    (503) 278-5400
                                    Special Counsel for Plaintiff




                                                                      LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
Page 6 of 6 – COMPLAINT FOR VIOLATION OF 11 U.S.C. §§ 362 &                              14705 SW Millikan Way
                                                                                            Beaverton, OR 97006
              105 IN BANKRUPTCY CASE NO. 18-33190-dwh7                                       Noah@acjalaw.com
                                                                                            Fax: 888-588-5410
                        Case 18-03116-dwh        Doc 1     Filed   11/14/18                Office: 503-278-5400
